Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 23, 2008, is by and among THE ST. JOE COMPANY (the “Borrower”), each of
the Lenders party hereto, BANK OF AMERICA, N.A., as Agent (the “Agent”) and Banc
of America Securities, LLC , as Arranger, Book Manager and Syndication Agent.

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Credit Agreement dated as of July 28, 2006 (as in
effect immediately prior to the date hereof, the “Credit Agreement”). The
parties previously amended the Credit Agreement on June 28, 2007, and the
Borrower, the Lenders and the Agent desire to further amend certain provisions
of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendment. The Credit Agreement is hereby amended by restating the
definition of “Termination Date” contained in Section 1.1. thereof in its
entirety as follows:

“Termination Date” means July 31, 2008.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower and the
Requisite Lenders; and

(b) Such other documents, instruments and agreements as the Agent may reasonably
request.

Section 3. Representations. The Borrower represents and warrants to the Agent
and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Borrower or any other Loan Party, or any indenture, agreement
or other instrument to which the Borrower or any other Loan Party is a party or
by which it or any of its respective properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Agent and the Lenders in the Credit Agreement and the other Loan Documents
to which it is a party on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full, except for changes in factual circumstances not prohibited
under the Credit Documents.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 6. Expenses. The Borrower shall reimburse the Agent upon demand for all
costs and expenses (including reasonable attorneys’ fees) incurred by the Agent
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

THE ST. JOE COMPANY

By: /s/ Stephen W. Solomon
Stephen W. Solomon
Senior Vice President


[Signatures Continued on Next Page]

2

[Signature Page to Second Amendment to Credit Agreement with The St. Joe
Company]



      BANK OF AMERICA, N.A., individually and as Agent

By: /s/ John Adams Grant
John Adams Grant
Senior Vice President


[Signatures Continued on Next Page]

3

[Signature Page to Second Amendment to Credit Agreement with The St. Joe
Company]



      WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Jack Hoover
Name: Jack Hoover
Title: Senior Vice President


[Signatures Continued on Next Page]

4

[Signature Page to Second Amendment to Credit Agreement with The St. Joe
Company]



      BANC OF AMERICA SECURITIES LLC

By: /s/ Jeffrey J. Titherington
Name: Jeffrey J. Titherington
Title: Principal


5